Opinion by
Mr. Justice Cohen,
These are appeals from orders of the Court of Common Pleas of Delaware County dismissing appellants’ petitions to satisfy certain judgments and assessing *469damages against them in the amount of $12,519.10 without interest.
Appellants, in an effort to require appellee to satisfy the judgments, filed petitions to satisfy in the court below in accordance with the requirements of the Act of 1876. This Act provides, inter alia: “In all cases where a judgment has been . . . entered in any court of record in this commonwealth, . . . the court having jurisdiction shall, upon application by the defendant ... in the said judgment, . . . setting forth, under oath, that the same, with all legal costs accrued thereon, has been fully paid, grant a rule on the plaintiff ... to show cause why the said judgment should not be marked satisfied of record, at his . . . costs; and upon the hearing of such rule, should it appear to the satisfaction of the court that said judgment has been fully paid, as set forth in the application of the defendant . . ., the said court shall then direct the prothonotary to mark such judgment satisfied of record, and shall also enter a decree, requiring the plaintiff ... to pay all costs incurred in the premises.” (Emphasis supplied.) Act of March 14, 1876, P. L. 7, §1, 12 P.S. §978.
In Gretz v. Esslinger’s, Inc., 428 Pa. 90, 236 A. 2d 508 (1967), our Court interpreted the Act of 1876 to require the satisfaction of a judgment only in the event it clearly appears that the judgment has been “fully paid.” See also, Melan v. Smith, 134 Pa. 649 (1890) ; Riddle’s Appeal, 104 Pa. 171 (1883); Felt v. Cook, 95 Pa. 247 (1880). After reviewing the record in the instant case, we are of the opinion that the court below in no way abused its discretion by finding that the judgments had not been “fully paid.” Since there was no clear proof that the judgments were actually paid in full, the dismissal of the petitions to satisfy was quite proper under the circumstances. To that extent the orders of the court below must be affirmed.
*470However, the Act of 1876 only empowers a court to direct or not to direct the prothonotary to mark a judgment satisfied of record when the court deems the judgment “fully paid.” Notwithstanding this limitation on the court’s power, the court below in addition to denying the request to satisfy the judgments entered an order assessing damages against appellants in the amount of $12,519.10, the balance allegedly still owed appellee. Since the court below misconstrued the permissible area of authority granted it by the Act of 1876, we are constrained to strike that part of the order assessing damages against appellants.
Orders affirmed as modified.